NUMBER 13-08-00646-CV

                                    COURT OF APPEALS

                       THIRTEENTH DISTRICT OF TEXAS

                          CORPUS CHRISTI - EDINBURG


                      IN RE SAN JUANITA SANDOVAL MORENO


                              On Petition for Writ of Mandamus.


                                    MEMORANDUM OPINION

     Before Chief Justice Valdez and Justices Rodriguez and Benavides
                     Memorandum Opinion Per Curiam1

        Relator, San Juanita Sandoval Moreno, filed a petition for writ of mandamus in the

above cause on November 14, 2008. The real party in interest, Ismael Moran, filed a

response to the petition on November 19, 2008.

        The Court, having examined and fully considered the petition for writ of mandamus

and the response thereto, is of the opinion that relator has not shown herself entitled to the

relief sought.



        1
          See T EX . R . A PP . P . 5 2 .8 (d ) (“W hen denying relief, the court m ay hand dow n an opinio n but
is not required to do so.”); T EX . R . A PP . P . 47.4 (distinguishing opinions and m em orandum opinions).
Accordingly, the petition for writ of mandamus is DENIED. See TEX . R. APP. P. 52.8(a).


                                                      PER CURIAM


Memorandum Opinion delivered and
filed this 1st day of December, 2008.




                                           2